                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                     Case No. 17-cv-05554-JST (TSH)
                                   8                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                   9             v.
                                                                                           Re: Dkt. Nos. 108, 109, 112
                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a series of discovery letter briefs concerning (1) whether defense

                                  14   counsel may instruct witnesses not to answer based on the Brown Act, (2) whether the Court

                                  15   should order Plaintiff Ellen Hardin to be deposed for an additional day, (3) whether the Court

                                  16   should order Hardin to answer questions about her departures from prior employers, and (4)

                                  17   whether the Court should appoint a special master pursuant to Federal Rule of Civil Procedure 53

                                  18   to act as a discovery referee for depositions in this case. ECF Nos. 108, 109, 112. This order

                                  19   resolves the first and third questions. A separate order addresses the second and fourth ones.

                                  20   A.     Brown Act
                                  21          Plaintiff’s letter brief argues that Defendants improperly refused to answer questions

                                  22   during depositions, refused to produce documents, and refused to answer interrogatories based on

                                  23   the Brown Act. ECF No. 109. Plaintiff’s letter brief attached deposition testimony but did not

                                  24   attach the written discovery at issue. Accordingly, the Court ordered “Plaintiff to submit the

                                  25   referenced requests for production and interrogatories, and Defendants’ responses, by April 17,

                                  26   2019.” ECF No. 111. Plaintiff did not do so. The Court therefore has no ability to know what

                                  27   documents or information Plaintiff requested and is unable to determine whether Defendants’

                                  28   objections were proper or improper. For example, even if the Brown Act were not a proper basis
                                   1   for an objection, a particular discovery request might have been objectionable for some other

                                   2   reason. Accordingly, the Court declines at this time to rule on the written discovery.

                                   3          The Court turns, then, to testimony. The Brown Act provides that “[a] person may not

                                   4   disclose confidential information that has been acquired by being present in a closed session

                                   5   authorized” by the Act “to a person not entitled to receive it, unless the legislative body authorizes

                                   6   disclosure of that confidential information.” Cal. Gov. Code § 54963(a). “Violation of this

                                   7   section may be addressed by the use of such remedies as are currently available by law, including,

                                   8   but not limited to” injunctive relief, disciplinary action, or referral to a grand jury. Id. § 54963(c).

                                   9   Defendants’ counsel has been instructing his witnesses not to testify about matters discussed in

                                  10   closed session, citing the Brown Act. Federal Rule of Civil Procedure 30(c)(2) provides that “[a]

                                  11   person may instruct a deponent not to answer only when necessary to preserve a privilege, to

                                  12   enforce a limitation ordered by the court, or to present a motion under Rule 30(d)(3).” There is no
Northern District of California
 United States District Court




                                  13   Court-ordered limitation concerning testimony in closed session, and Defendants have not

                                  14   presented a motion under Rule 30(d)(3). So, the only way this instruction not to answer could be

                                  15   proper is if the Brown Act creates a “privilege.”

                                  16          In general, the federal law of privilege applies to federal claims, and the state law of

                                  17   privilege applies to state claims. Fed. R. Evid. 501. “‘In cases involving both state and federal

                                  18   claims, a literal reading of [Federal Rule of Evidence] 501 appears to require application of the

                                  19   federal common law of privileges with respect to the federal claims and the state law of privileges

                                  20   with respect to the state claims. However, when the evidence in question is relevant to both the

                                  21   state and federal claims,’” as is the situation here, “‘the approach has been rejected on the grounds

                                  22   that it would be meaningless to hold the same communication privileged for one set of claims but

                                  23   not for the other.’” Fitzgerald v. Cassil, 216 F.R.D. 632, 635 (N.D. Cal. 2003) (quoting 6–26

                                  24   Moore’s Fed. Practice—Civil § 26.47[4]). “In such cases, the federal law of privilege applies to

                                  25   both the state and federal claims.” Id.; see also Perrignon v. Bergen Brunswig Corp., 77 F.R.D.

                                  26   455, 459 (N.D. Cal. 1978) (same).

                                  27          “The Brown Act is not a privilege recognized under federal law.” North Pacifica, LLC v.

                                  28   City of Pacific, 274 F. Supp. 2d 1118, 1126 (N.D. Cal. 2003) (citing Kaufman v. Bd. of Trustees,
                                                                                           2
                                   1   168 F.R.D. 278, 280 (C.D. Cal. 1996)). Indeed, “[a]part from not being a privilege recognized

                                   2   under federal law, the Brown Act does not establish an evidentiary privilege at all; rather, it

                                   3   merely permits the withholding of certain information from the public generally. By analogy, it is,

                                   4   thus, not unlike the Freedom of Information Act,” Kaufman, 168 F.R.D. at 280. “Even more to

                                   5   the point, [Cal. Gov. Code] Section 54957 permits closed sessions to protect the employee from

                                   6   public disclosure of embarrassing information; it is not to protect the governmental entity. Since

                                   7   plaintiff is the employee, and he is the party seeking the information, there would be no purpose in

                                   8   applying the Brown Act as an evidentiary privilege, even if it were applicable.” Id. Defendants

                                   9   cite no authority to the contrary.

                                  10          Accordingly, the Court OVERRULES Defendants’ objections to deposition questions

                                  11   based on the Brown Act and ORDERS Defendants’ counsel not to instruct witnesses not to

                                  12   answer based on the Brown Act.
Northern District of California
 United States District Court




                                  13   B.     Testimony About Departures from Prior Employers
                                  14          The Court’s discovery order concerning Plaintiff’s employment records from her previous

                                  15   employers was about documents, ECF No. 106, whereas this dispute is about testimony. But the

                                  16   substantive analysis is no different. “Rule 26’s proportionality requirement is inconsistent with

                                  17   venturing into Hardin’s performance at prior jobs, whose relevance is too attenuated to justify the

                                  18   broad discovery Defendants seek.” Id. at 9. Accordingly, the Court DENIES Defendants’ request

                                  19   to order Plaintiff to testify about her departures from prior employers.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 25, 2019

                                  23

                                  24
                                                                                                     THOMAS S. HIXSON
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         3
